ORDER
This matter is before the court upon application of the National Labor Relations Board for enforcement of its Order issued against the respondent. The Board’s decision and Order is reported at 229 NLRB No. 45. The basis of the Order is a finding by the Board that the respondent violated Sections 8(a)(5) and (1) of the Act by refusing to recognize and bargain with a duly certified union.
Following a consent election which the union won by a one-vote margin the respondent filed objections to the election asserting that there had been unlawful picketing and harassment and threatening of employees immediately prior to the election. Following an administrative investigation the Acting Regional Director issued a report recommending that the objections be over*1211ruled and that the union be certified as exclusive bargaining representative of employees of respondent. Respondent filed exceptions to the report, but did not request a hearing on its objections. The Board adopted the recommendations and certified the union. When the respondent refused to bargain with the union the present unfair labor practice proceedings were begun.
Upon consideration of the record before the court and the briefs and oral arguments of counsel, the court concludes that the Board properly granted summary judgment in this unfair labor practice proceeding. NLRB v. Tennessee Packers, Inc., 379 F.2d 172 (6th Cir. 1967).
Enforcement of the Board’s Order is granted.